Order entered on August 24, 1962, modified on the law and facts to the extent of validating the petition with respect to Election Districts 9, 11, 27 and 39 in the 11th Assembly District, and as thus modified affirmed, without costs. The objection that the subscribing witness failed to designate correctly the election district in which he resides is immaterial (Matter of Stapleton, 257 App. Div. 1072; Matter of Crosbie v. Cohen, 258 App. Div. 738). Nor does the amendment of the statute subsequent to these cases require a different conclusion. The amendment evidences no legislative intention to change the effect of these decisions. The further objection, directed to the 27th Election District with respect to the correction of the number of the Assembly District, cannot be sustained. Such correction may be disregarded in the light of the fact that the address given by the subscribing witness, coupled with the proper election district, clearly indicates that he resides in the 11th Assembly District. In the circumstances no prejudice resulted and no one could have been misled. Motion to dispense with printing granted. Concur — Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.